DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments, filed 8/11/2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Han in view of Oztaskent, in view of Bychowsky.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1 and 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (2020/0068227), hereinafter referred to as Han, in view of Oztaskent (US 2014/0282660), hereinafter referred to as Oztaskent, in view of Bychowsky (US 2005/0251273), hereinafter referred to as Bychowsky.

7.	Regarding claim 1, Han discloses a method for automated user-responsive video content delivery, the method comprising:  outputting video content to a user via a playback device (fig. 1, paragraphs 23 and 29 wherein system provides video content to user devices), the video content temporally associated with content-of-interest (COI) identifiers, such that each COI identifier is defined as actively relevant during a respective playback time window of the video content, each COI identifier further associated with respective response data (fig. 1, paragraphs 22 and 39 wherein received primary content also is associated with secondary content items that are related to content items present in primary content at various time periods of content presentation); 
detecting receipt of dynamic input from the user at a detection time by monitoring a sensor system during the outputting (fig. 6, paragraph 146 wherein system detects user input on touchscreen during content presentation); 
identifying a set of presently active COI identifiers as those of the COI identifiers defined as actively relevant during respective playback time windows that intersect with the detection time (fig. 1-2, paragraph 22 and 74 wherein system identifies regions of interest in presented content in order to related secondary content information);
and analyzing the dynamic input according to the set of presently active COI identifiers automatically to generate a COI query corresponding to at least one of the set of presently active COI identifiers (fig. 1-2, paragraphs 39 and 92 wherein system identifies regions of interest in relation to the content presented).
However Han is silent in regards to disclosing generating a query response automatically responsive to the COI query based on the respective response data of the at least one of the set of presently active COI identifiers; and outputting the query response to the user via the playback device as responsive to the detecting.
Oztaskent discloses generating a query response automatically responsive to the COI query based on the respective response data of the at least one of the set of presently active COI identifiers (fig. 2-3, paragraphs 47 and 62-64 wherein user inputs query for a region of interest, a selected face, or a selected object present in presented content); 
and outputting the query response to the user via the playback device as responsive to the detecting (fig. 2-3, paragraphs 72-73 wherein results for query is output to requesting user device).  Oztaskent (paragraph 33) provides motivation to combine the references wherein in response to receiving a user selection of one of the images, the mechanisms can generate a search query.  All of the elements are known.  Combining the references would yield the instant claims wherein system response to user queries is based on data extracted from content being presented to user at the time of the received queries.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Han and Oztaskent are silent in regards to disclosing the detected dynamic input comprising dynamic audio information detected by monitoring interaction by the user with an audio input sensor of the sensor system.
Bychowsky discloses the detected dynamic input comprising dynamic audio information detected by monitoring interaction by the user with an audio input sensor of the sensor system (fig. 3-4, paragraphs 32 and 35 wherein the audio customization settings established in the dynamic audio control information based on the ambient noise level detected by the microphone signal).  Bychowsky (paragraph 32) provides motivation to combine the references wherein system receives information regarding the environment in which the user is listening.  All of the elements are known.  Combining the references would yield the instant claims wherein dynamic audio information is monitored by signal received from microphone.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

8.	Regarding claim 3, Han discloses the method of claim 1, wherein the analyzing comprises:  generating a set of candidate COI keywords corresponding to the set of presently active COI identifiers (fig. 1, paragraph 52 wherein regions of interest are associated with keywords);
and parsing the dynamic input to identify at least one user trigger word relating to at least one of the set of candidate COI keywords (fig. 1, paragraphs 60 and 92-93 wherein system analyzes user input for keywords to match regions of interest).
Oztaskent discloses generating the COI query based on the at least one user trigger word, the at least one user trigger word corresponding to the at least one of the set of presently active COI identifiers (fig. 2-3, paragraphs 47 and 62-64 wherein user inputs query for a region of interest, a selected face, or a selected object present in presented content).

9.	Regarding claim 4, Han discloses the method of claim 1, wherein the identifying is in response to the detecting (fig. 6, paragraph 146 wherein user input for query is detected via touch screen).

10.	Regarding claim 5, Han discloses the method of claim 1, wherein the identifying comprises dynamically updating the set of presently active COI identifiers during the outputting by dynamically identifying those of the COI identifiers as actively relevant during respective playback time windows that intersect with a running playback time of the video content (fig. 1, paragraphs 84 and 88 wherein system updates new regions of interest for user selection as primary content advances and is consumed).

11.	Regarding claim 6, Han discloses the method of claim 5, wherein the detecting comprises monitoring the sensor system during the outputting to detect the receipt of the dynamic input from the user as invoking of at least one of the set of presently active COI identifiers dynamically updated at the running playback time corresponding to the detection time (fig. 6, paragraph 146 wherein user input for query is detected via touch screen).

12.	Regarding claim 7, Oztaskent discloses the method of claim 5, wherein the outputting further comprises outputting, coincident with the video content, a visual indication of at least a portion of the set of presently active COI identifiers according to the running playback time (fig. 1-3, paragraphs 16-20 and 32 wherein user selectable ROI regions are indexed by channel and time)

13.	Regarding claim 8, Han discloses the method of claim 1, wherein the video content comprises the COI identifiers embedded therein (fig. 1, paragraph 48 wherein the secondary content may be at least partially embedded in the primary content, and the secondary content may be received by the user equipment substantially simultaneously with the receipt of (at least a portion of) the primary content).

14.	Regarding claim 9, Oztaskent discloses the method of claim 1, wherein:  the respective response data of the at least one of the set of presently active COI identifiers indicates a set of COI context hooks (fig. 1-3, paragraphs 36, 64 and 66-67 wherein upon identifying the entity, the search system can generate a search query. Such a search query can include the identified entity and/or information relating to the identified entity);
and the query response is generated further according to a set of user-contextual data identified based on the set of COI context hooks (fig. 1-3, paragraphs 36, 64 and 66-67 wherein upon identifying the entity, the search system can generate a search query. Such a search query can include the identified entity and/or information relating to the identified entity).

15.	Regarding claim 10, Han discloses the method of claim 1, wherein the dynamic input is analyzed according to natural language processing, machine learning, and/or a predefined command structure (fig. 3-4, paragraphs 93 and 156-157 wherein analysis/comparison/filtration that may be performed, may be based on a weighting of the different inputs that are received/obtained).

16.	Regarding claim 11, Han discloses the method of claim 1, further comprising:  analyzing the dynamic input according to the set of presently active COI identifiers to determine whether a valid COI query is generable (fig. 1-2, paragraph 22 and 74 wherein system identifies regions of interest in presented content in order to related secondary content information); 
wherein the analyzing the dynamic input to generate the COI query, the generating the query response, and the outputting the query response are performed only responsive to determining that a valid COI query is generable (fig. 1-2, paragraphs 39 and 92 wherein system identifies regions of interest in relation to the content presented).

17.	Regarding claim 12, Han discloses the method of claim 11, further comprising:  outputting, responsive to determining that a valid COI query is not generable, an unsuccessful query indication to the user via the playback device (fig. 1, paragraphs 96-97 wherein an alert or notification at the user equipment that secondary content has been received, or not available).

18.	Regarding claim 13, Han discloses a content delivery appliance comprising:  a network interface configured to receive video content from a content network (fig. 1, paragraphs 23 and 29 wherein system provides video content to user devices), the video content temporally associated with content-of-interest (COI) identifiers, such that each COI identifier is defined as actively relevant during a respective playback time window of the video content, each COI identifier further associated with respective response data (fig. 1, paragraphs 22 and 39 wherein received primary content also is associated with secondary content items that are related to content items present in primary content at various time periods of content presentation); 
a playback subsystem including a playback interface configured to couple with a playback device, the playback subsystem to output the video content to a user via the playback device (fig. 6, paragraph 146 wherein system detects user input on touchscreen during content presentation);
a sensor interface configured to couple with one or more sensors and to monitor the one or more sensors during outputting of the video content by the playback subsystem (fig. 6, paragraph 146 wherein system detects user input on touchscreen during content presentation);
an automated responder subsystem coupled with the sensor interface to detect receipt of dynamic input from the user via the one or more sensors at a detection time, the automated responder subsystem configured to:  identify a set of presently active COI identifiers as those of the COI identifiers defined as actively relevant during respective playback time windows that intersect with the detection time (fig. 1-2, paragraph 22 and 74 wherein system identifies regions of interest in presented content in order to related secondary content information);
and analyze the dynamic input according to the set of presently active COI identifiers automatically to generate a COI query corresponding to at least one of the set of presently active COI identifiers (fig. 1-2, paragraphs 39 and 92 wherein system identifies regions of interest in relation to the content presented).
However Han is silent in regards to disclosing generate a query response automatically responsive to the COI query based on the respective response data of the at least one of the set of presently active COI identifiers; and direct the playback subsystem to output the query response to the user via the playback device as a response to the detecting.
Oztaskent discloses generate a query response automatically responsive to the COI query based on the respective response data of the at least one of the set of presently active COI identifiers (fig. 2-3, paragraphs 47 and 62-64 wherein user inputs query for a region of interest, a selected face, or a selected object present in presented content); 
and direct the playback subsystem to output the query response to the user via the playback device as a response to the detecting (fig. 2-3, paragraphs 72-73 wherein results for query is output to requesting user device).  Oztaskent (paragraph 33) provides motivation to combine the references wherein in response to receiving a user selection of one of the images, the mechanisms can generate a search query.  All of the elements are known.  Combining the references would yield the instant claims wherein system response to user queries is based on data extracted from content being presented to user at the time of the received queries.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Han and Oztaskent are silent in regards to disclosing the detected dynamic input comprising dynamic audio information detected by monitoring interaction by the user with an audio input sensor of the sensor system.
Bychowsky discloses the detected dynamic input comprising dynamic audio information detected by monitoring interaction by the user with an audio input sensor of the sensor system (fig. 3-4, paragraphs 32 and 35 wherein the audio customization settings established in the dynamic audio control information based on the ambient noise level detected by the microphone signal).  Bychowsky (paragraph 32) provides motivation to combine the references wherein system receives information regarding the environment in which the user is listening.  All of the elements are known.  Combining the references would yield the instant claims wherein dynamic audio information is monitored by signal received from microphone.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

19.	Regarding claim 14, Han discloses the content delivery appliance of claim 13, further comprising:  a data store to store the COI identifiers in association with the video content, wherein the automated responder subsystem is to identify the set of presently active COI identifiers by querying the data store (fig. 5, paragraphs 136 and 141 wherein platform can facilitate in whole or in part a selection, delivery, and presentation of primary content, an identification of a ROI included in the primary content, an identification/selection of secondary content related to the ROI, wherein memory is accessed as part of a data store).

20.	Regarding claim 15, Han discloses the content delivery appliance of claim 13, wherein the automated responder subsystem is to analyze the dynamic input by:  generating a set of candidate COI keywords corresponding to the set of presently active COI identifiers (fig. 1-2, paragraph 22, 52 and 74 wherein system identifies regions of interest in presented content in order to related secondary content information, and wherein keywords are associated with a ROI); 
parsing the dynamic input to identify at least one user trigger word relating to at least one of the set of candidate COI keywords (fig. 1-2, paragraphs 89-91 wherein one or more of the algorithms, create/generate keywords or apply the keywords to the content); 
and generating the COI query based on the at least one user trigger word, the at least one user trigger word corresponding to the at least one of the set of presently active COI identifiers (fig. 1-2, paragraphs 50, 93-94 and 156 wherein query is based on detected keywords associated with ROI of presented content).

21.	Regarding claim 16, Han discloses the content delivery appliance of claim 13, wherein the automated responder subsystem is to identify the set of presently active COI identifiers by dynamically updating the set of presently active COI identifiers during outputting by the playback subsystem by dynamically identifying those of the COI identifiers as actively relevant during respective playback time windows that intersect with a running playback time of the video content (fig. 6, paragraphs 92 and 146 wherein user input for query is detected via touch screen on active ROI).

22.	Regarding claim 17, Han discloses the content delivery appliance of claim 16, wherein the automated responder subsystem is to detect receipt of the dynamic input by monitoring the one or more sensors during outputting by the playback subsystem to detect the dynamic input from the user as invoking of at least one of the set of presently active COI identifiers dynamically updated at the running playback time corresponding to the detection time (fig. 1, paragraphs 84 and 88 wherein system updates new regions of interest for user selection as primary content advances and is consumed).

23.	Regarding claim 18, Han discloses a system for automated user-responsive video content delivery, the system comprising:  a set of processors; a processor-readable medium having instructions stored thereon, which, when executed, cause the set of processors to perform steps comprising: outputting video content to a user via a playback device (fig. 1, paragraphs 23 and 29 wherein system provides video content to user devices), the video content temporally associated with content-of-interest (COI) identifiers, such that each COI identifier is defined as actively relevant during a respective playback time window of the video content, each COI identifier further associated with respective response data (fig. 1, paragraphs 22 and 39 wherein received primary content also is associated with secondary content items that are related to content items present in primary content at various time periods of content presentation);
	detecting receipt of dynamic input from the user at a detection time by monitoring a sensor system during the outputting (fig. 6, paragraph 146 wherein system detects user input on touchscreen during content presentation); 
identifying a set of presently active COI identifiers as those of the COI identifiers defined as actively relevant during respective playback time windows that intersect with the detection time (fig. 1-2, paragraph 22 and 74 wherein system identifies regions of interest in presented content in order to related secondary content information);
and analyzing the dynamic input according to the set of presently active COI identifiers automatically to generate a COI query corresponding to at least one of the set of presently active COI identifiers (fig. 1-2, paragraphs 39 and 92 wherein system identifies regions of interest in relation to the content presented).
However Han is silent in regards to disclosing generating a query response automatically responsive to the COI query based on the respective response data of the at least one of the set of presently active COI identifiers; and outputting the query response to the user via the playback device as responsive to the detecting.
Oztaskent discloses generating a query response automatically responsive to the COI query based on the respective response data of the at least one of the set of presently active COI identifiers (fig. 2-3, paragraphs 47 and 62-64 wherein user inputs query for a region of interest, a selected face, or a selected object present in presented content); 
and outputting the query response to the user via the playback device as responsive to the detecting (fig. 2-3, paragraphs 72-73 wherein results for query is output to requesting user device).  Oztaskent (paragraph 33) provides motivation to combine the references wherein in response to receiving a user selection of one of the images, the mechanisms can generate a search query.  All of the elements are known.  Combining the references would yield the instant claims wherein system response to user queries is based on data extracted from content being presented to user at the time of the received queries.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
However Han and Oztaskent are silent in regards to disclosing the detected dynamic input comprising dynamic audio information detected by monitoring interaction by the user with an audio input sensor of the sensor system.
Bychowsky discloses the detected dynamic input comprising dynamic audio information detected by monitoring interaction by the user with an audio input sensor of the sensor system (fig. 3-4, paragraphs 32 and 35 wherein the audio customization settings established in the dynamic audio control information based on the ambient noise level detected by the microphone signal).  Bychowsky (paragraph 32) provides motivation to combine the references wherein system receives information regarding the environment in which the user is listening.  All of the elements are known.  Combining the references would yield the instant claims wherein dynamic audio information is monitored by signal received from microphone.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

24.	Regarding claim 19, Han discloses the system of claim 18, wherein the instructions, when executed, cause the set of processors to perform the analyzing by:  generating a set of candidate COI keywords corresponding to the set of presently active COI identifiers (fig. 6, paragraphs 92 and 146 wherein user input for query is detected via touch screen on active ROI);
parsing the dynamic input to identify at least one user trigger word relating to at least one of the set of candidate COI keywords (fig. 3-4, paragraph 45 wherein detector compares received audio signal to analyze content); 
and generating the COI query based on the at least one user trigger word, the at least one user trigger word corresponding to the at least one of the set of presently active COI identifiers (fig. 1-2, paragraphs 28 and 33 wherein query is based on detected feedback by user).

25.	Regarding claim 20, Han discloses the system of claim 18, wherein the instructions, when executed, cause the set of processors to perform the identifying by dynamically updating the set of presently active COI identifiers during the outputting by dynamically identifying those of the COI identifiers as actively relevant during respective playback time windows that intersect with a running playback time of the video content (fig. 6, paragraphs 92 and 146 wherein user input for query is detected via touch screen on active ROI)..

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424